DENY; and Opinion Filed July 10, 2013.




                                       S  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-13-00850-CV

                           IN RE HEATHER DEANNA, Relator

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-51083-07

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                   Opinion by Justice Lewis
       Relator contends the trial judge erred in denying a motion to transfer venue to Harris

County. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relator has not shown she is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus and motion

for emergency stay.




                                                 /David Lewis/
                                                 DAVID LEWIS
                                                 JUSTICE

130850F.P05